Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2006/0261366) in view of Choi et al (US 2015/0132598).

As per claims 1 and 25 Yang discloses: An external member for a film layer 8 that defines a color or a texture of an external appearance of the figures 2 & 15}; and a metal layer 4 & 4’ that is coupled to a rear surface of the film layer 8 and that covers a display assembly including a plurality of light-emitting devices 5 { [0030] Furthermore, the reflecting layer 4, is configured in a shape of a flat plate or a thin film. The cup-shaped recess 40 of each of the reflector cups 4 can have many different shapes, such as circular, elliptical, or rectangular cross-sectional shape, which vary according to the shape of cup-shaped portion 214 of the of the transfer-molding tool 21. The materials suitable for making the reflecting layer 4' is light reflective, and include epoxy resin, silicone, plastic, metal, and the like, or any combination thereof. The light-reflective additive, which can be embedded into the material for the reflecting layer 4', can be a metallic substance, pigment, nano-particle, and the like, or any combination thereof. }, wherein the metal layer 4 & 4’ comprises: a plurality of through-holes that penetrate predetermined regions of the metal layer 4 & 4’ corresponding to the plurality of light-emitting devices 5 {figures 2 & 15}, and an ink layer 7 {figures 2 & 15} that fills each of the plurality of the through-holes and is configured to transmit light emitted from the light-emitting devices 5 { [0034] Referring to FIGS. 13 and 14, the encapsulating layer 7 is molded over the cup-shaped recess 40 of each of the reflector cups 4 and the light-generating sources 5 by transfer-molding. The transfer-molding process and the tool thereof are similar to those described above in connection with the molding of the reflecting layer 4'. The encapsulating layer 7 is adhered to the reflective surface 41 of each of the reflector cups 4, and is flush with the reflector cups 4. The encapsulating layer 7 is formed by transfer-molding using a light-transmissive material, such as epoxy resin, silicone, plastic, and the like. A light-converting material can be added into the light-transmissive material so as to enhance the emission and excitation of light. The light-converting material can be a light-diffusing substance, a colored dye, a pigment, a UV inhibitor, and the like, or any combination thereof.}, wherein, in a state in which at least one of the light-emitting devices 5 is turned on to display operation information on a front surface of the light-emitting devices 5 is transmitted through the ink layer 7 and the film layer 8, and wherein, in a state in which the light-emitting devices 5 are turned off, the film layer 8 is configured to block a front opening of each of the plurality of the through-holes to an outside of the figures 2 & 15}

Regarding claim 1 Yang is silent as to: an external member for a home appliance. With respect to claim 1 Choi et al discloses: [0022] An exterior decor panel for a home appliance according to the present application may have a film that is attached to a metal sheet and the metal sheet, from which a fine and precise pattern can be exposed by photo-masking, may be subjected to electrolytic-polishing to provide an exposed patterned portion with brilliance.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the external member of Yang for a home appliance as taught in Choi et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an external member for a home appliance so as to not only protect the appliance, but provide a decorative, color and texture display for the user.

As per claim 6 Yang discloses:   The external member of claim 1, wherein the ink layer 7 is protruded from a rear opening of each of the plurality of through-holes. {figures 2 & 15}

As per claim 7 Yang discloses:   The external member of claim 1, wherein the ink layer 7 is further configured to cover a part of a rear surface of the metal layer 4 & 4’. {figures 2 & 15}

As per claim 8 Yang discloses:   The external member of claim 1, wherein the film layer 8 comprises: a primer layer that is coupled to a front surface of the metal layer 4 & 4’, and a coating layer that is coupled to a front surface of the primer layer. { [0036] Referring to FIG. 14, the prism film 8 is then attached onto the encapsulating layer 7 and the reflecting layer 4' using transparent adhesive, optical gel, and the like. }

As per claim 9 Yang discloses:   The external member of claim 8, wherein the film layer 8 further comprises: a thin metal film layer 8 that is coupled to a front surface of the coating layer, and a pattern layer that has an imprinting pattern on either a front surface of the pattern layer or a rear surface of the pattern layer. { Note:  To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). A functional relationship can also be found where the product performs some function with respect to the printed matter to which it is associated. Where a product merely serves as a support for printed matter, no functional relationship exists. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists.  In claim 9, “a pattern layer that has an imprinting pattern on either a front surface of the pattern layer or a rear surface of the pattern layer” has no functional relationship with the external member and therefore is not given patentable weight. }

As per claim 10 Yang discloses: The external member of claim 1, wherein the ink layer 7 comprises silica.



It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the external member of Yang with silica as taught in the art.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an external member with silica because it is a hard, unreactive and colorless compound suitable for external members.

Claims 15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2015/0132598) in view of Yang (US 2006/0261366).

	
As per claim 15. Choi et al discloses:   A method for manufacturing an external member for a home appliance, the method comprising: providing (i) metal layer 10 that is coupled to a rear surface of the film layer; laminating a photosensitive resin 20 on a rear surface of the metal layer 10; positioning a masking film including a photosensitive resin 20; after positioning the masking film, curing the photosensitive resin 20 by irradiating ultraviolet through the plurality of holes of the masking film { [0029] Upon photo-masking, as the dry film 20 is patterned and a patterned portion of the dry film 20 is removed to expose a portion of the metal sheet 10, the remaining portion of the metal sheet 10 except for the resulting pattern is masked. To create the mask, an output film 30 having a pattern portion 35 for passage of ultraviolet light is disposed on the dry film 20. When the dry film 20 is exposed to, for example, ultraviolet light through the pattern portion 35 of the output film 30, the exposed portion of the dry film 20 is cured.}; removing the masking film and an uncured portion of the photosensitive resin 20 { [0031] Next, when an unexposed portion, i.e. an uncured portion of the dry film 20 is removed as the dry film 20 is washed using a developing solution, only the cured portion of the dry film 20 remains to form a masking portion 25 that exposes a portion of the metal sheet 10 corresponding to a desired pattern.}; forming a plurality of through-holes by spraying an etching liquid onto the rear surface of the metal layer 10 ( [0082] In addition, it is possible to achieve a precise brilliant pattern with a simplified manufacturing process as compared to conventional patterning such as etching and the like.}; and 

Regarding claim 15 Choi et al is silent as to: a film layer that defines a color or a texture and injecting, into a plurality of through-holes an ink layer that is configured to transmit light.  With respect to claim 15 Yang discloses: a film layer 8 that defines a color or a texture and injecting, into a plurality of through-holes an ink layer 7 that is configured to transmit light.  

Regarding claim 22 Choi et al is silent as to:   The method of claim 15, wherein the film layer is configured to block a front opening of each of the plurality of the through-holes to an outside of the home appliance. With respect to claim 22 Yang discloses:   The method of claim 15, wherein the film layer 8 is configured to block a front opening of each of the plurality of the through-holes to an outside of the home appliance. {figures 2 & 15}

Regarding claim 23 Choi et al is silent as to:   The external member of claim 1, wherein the film layer covers the predetermined regions of the metal layer 10 at which the through-holes are defined and a neighboring region of the predetermined regions. With respect to claim 23 Yang discloses:   The external member of claim 1, wherein the film layer covers the predetermined regions of the metal layer 4 & 4’ at which the through-holes are defined and a neighboring region of the predetermined regions. {figures 2 & 15}


Regarding claim 24 Choi et al is silent as to:   The external member of claim 1, wherein the ink layer is further configured to cover an entire area that includes two or more unit sets of the plurality of through-holes. With respect to claim 24 Yang discloses:   The external member of claim 1, wherein the ink layer 7 is further configured to cover an entire area that includes two or more unit sets of the plurality of through-holes. {figures 2 & 15}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the external member for a home appliance of Choi et al with a film layer that defines a color or a texture and injecting, into a plurality of through-holes an ink layer that is configured to transmit light as taught by Yang.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an external member for a home appliance with a film layer that defines a color or a texture and injecting, into a plurality of through-holes an ink layer that is configured to transmit light so as to provide a display on the home appliance for the user.
	
Allowable Subject Matter
Claims 11-14 and 26 -30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance is the inclusion of 


This is neither taught nor disclosed by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd